UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Ave. Suite 120 Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Ave. Suite 120 Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-1107 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 thru 06/30/2011 Abbott Laboratories Inc. Ticker: ABT Security ID: 002824100 Meeting Date: 04/29/2011 Meeting Type: Annual Record Date: 03/02/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director R.J. Alpern FOR FOR MANAGEMENT 1-02 Elect Director R.S. Austin FOR FOR MANAGEMENT 1-03 Elect Director W.J. Farrell FOR FOR MANAGEMENT 1-04 Elect Director H.L. Fuller FOR FOR MANAGEMENT 1-05 Elect Director E.M. Liddy FOR FOR MANAGEMENT 1-06 Elect Director P.N. Novakovic FOR FOR MANAGEMENT 1-07 Elect Director W.A. Osborn FOR FOR MANAGEMENT 1-08 Elect Director S.C. Scott FOR FOR MANAGEMENT 1-09 Elect Director G.F. Tilton FOR FOR MANAGEMENT 1-10 Elect Director M.D. White FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Say on pay FOR FOR MANAGEMENT 4 Say on pay frequency 1-year 1-year MANAGEMENT 5 Pharmaceutical pricing AGAINST AGAINST SHAREHOLDER Alcon Inc. Ticker: ACL Security ID: H01301102 Meeting Date: 08/16/2010 Meeting Type: Special Record Date: 07/09/2010 # Proposal Mgt Rec Vote Cast Sponsor 1A Replacementdirector—Enrico Vanni FOR AGAINST MANAGEMENT 1B Replacementdirector—Norman Walker FOR AGAINST MANAGEMENT 1C Replacementdirector—Paul Choffat FOR AGAINST MANAGEMENT 1D Replacementdirector—URS Baerlocher FOR AGAINST MANAGEMENT 1E Replacementdirector—Jacques Seydoux FOR AGAINST MANAGEMENT Automatic Data Processing Inc. Ticker: ADP Security ID: 53015103 Meeting Date: 11/09/2010 Meeting Type: Annua Record Date: 09/10/2010 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Gregory Brenneman FOR FOR MANAGEMENT 1-02 Elect Director Leslie Brun FOR FOR MANAGEMENT 1-03 Elect Director Gary Butler FOR FOR MANAGEMENT 1-04 Elect Director Leon Cooperman FOR FOR MANAGEMENT 1-05 Elect Director Eric Fast FOR FOR MANAGEMENT 1-06 Elect Director Linda Gooden FOR FOR MANAGEMENT 1-07 Elect Director Glenn Hubbard FOR FOR MANAGEMENT 1-08 Elect Director John Jones FOR FOR MANAGEMENT 1-09 Elect Director Sharon Rowlands FOR FOR MANAGEMENT 1-10 Elect Director Enrique Salem FOR FOR MANAGEMENT 1-11 Elect Director Gregory Summe FOR FOR MANAGEMENT 2 Amendment to employee stock purchase plan FOR FOR MANAGEMENT 3 Appointment of auditor FOR FOR MANAGEMENT Baxter International Inc. Ticker: BAX Security ID: 071813109 Meeting Date: 05/03/2011 Meeting Type: Annual Record Date: 03/07/2011 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Wayne Hockmeyer FOR FOR MANAGEMENT 1B Elect Director Robert Parkinson, Jr. FOR FOR MANAGEMENT 1C Elect Director Thomas Stallkamp FOR FOR MANAGEMENT 1D Elect Director Albert Stroucken FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Advisory vote on executive compensation frequency 3-year 1-year MANAGEMENT 5 Approval of employee stock purchase plan FOR FOR MANAGEMENT 6 Approval of 2011 incentive plan FOR AGAINST MANAGEMENT 7 Bylaw amendment FOR FOR MANAGEMENT Best Buy Co. Inc. Ticker: BBY Security ID: 086516101 Meeting Date: 06/21/2011 Meeting Type: Annual Record Date: 04/25/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Ronald James FOR FOR MANAGEMENT 1-02 Elect Director Sanjay Khosla FOR FOR MANAGEMENT 1-03 Elect Director George Mikan III FOR FOR MANAGEMENT 1-04 Elect Director Matthew Paull FOR FOR MANAGEMENT 1-05 Elect Director Richard Schulze FOR FOR MANAGEMENT 1-06 Elect Director Hatim A. Tyabji FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Approval of bylaw change FOR FOR MANAGEMENT 4 Approval of amendments to incentive plan FOR AGAINST MANAGEMENT 5 Approval of executive incentive plan FOR AGAINST MANAGEMENT 6 Advisory vote on executive compensation FOR AGAINST MANAGEMENT 7 Advisory vote on executive compensation frequency 3-year 1-year MANAGEMENT 8 Declassification of board AGAINST FOR SHAREHOLDER The Chubb Corporation Ticker: CB Security ID: 171232101 Meeting Date: 04/26/2011 Meeting Type: Annual Record Date: 03/04/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zoe Baird FOR FOR MANAGEMENT 1b Elect Director Sheila Burke FOR FOR MANAGEMENT 1c Elect Director James Cash, Jr. FOR FOR MANAGEMENT 1d Elect Director John Finnegan FOR FOR MANAGEMENT 1e Elect Director Lawrence Kellner FOR FOR MANAGEMENT 1f Elect Director Martin McGuinn FOR FOR MANAGEMENT 1g Elect Director Lawrence Small FOR FOR MANAGEMENT 1h Elect Director Jess Soderberg FOR FOR MANAGEMENT 1i Elect Director Daniel Somers FOR FOR MANAGEMENT 1j Elect Director James Zimmerman FOR FOR MANAGEMENT 1k Elect Director Alfred Zollar FOR FOR MANAGEMENT 2 To adopt the 2011 executive compensation plan FOR FOR MANAGEMENT 3 To ratify independent auditor FOR FOR MANAGEMENT 4 Advisory vote on executive compensation FOR FOR MANAGEMENT 5 Advisory vote on executive compensation frequency 3-years 1-year MANAGEMENT Claymore Dividend & Income Fund Ticker: DCS Security ID: 18385J105 Meeting Date: 09/23/2010 Meeting Type: Annual Record Date: 08/23/2010 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Trustee Robert Karn FOR AGAINST MANAGEMENT 1-02 Elect Trustee Ronald Toupin, Jr. FOR AGAINST MANAGEMENT Colgate-Palmolive Company Ticker: CL Security ID: 194162103 Meeting Date: 05/06/2011 Meeting Type: Annual Record Date: 03/07/2011 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director John Cahill FOR FOR MANAGEMENT 1B Elect Director Ian Cook FOR FOR MANAGEMENT 1C Elect Director Helene Gayle FOR FOR MANAGEMENT 1D Elect Director Ellen Hancock FOR FOR MANAGEMENT 1E Elect Director Joseph Jimenez FOR FOR MANAGEMENT 1F Elect Director Richard Kogan FOR FOR MANAGEMENT 1G Elect Director Delano Lewis FOR FOR MANAGEMENT 1H Elect Director J. Pedro Reinhard FOR FOR MANAGEMENT 1I Elect Director Steven Sadove FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Advisory vote on executive compensation frequency 2-year 1-year MANAGEMENT 5 Special shareholder meetings AGAINST FOR SHAREHOLDER General Electric Co. Ticker: GE Security ID: 369604103 Meeting Date: 04/27/2011 Meeting Type: Annual Record Date: 02/28/2011 # Proposal Mgt Rec Vote Cast Sponsor A1 Election of Director W. Geoffrey Beattie FOR AGAINST MANAGEMENT A2 Election of Director James Cash, Jr. FOR AGAINST MANAGEMENT A3 Election of Director Ann Fudge FOR AGAINST MANAGEMENT A4 Election of Director Susan Hockfield FOR AGAINST MANAGEMENT A5 Election of Director Jeffrey Immelt FOR AGAINST MANAGEMENT A6 Election of Director Andrea Jung FOR AGAINST MANAGEMENT A7 Election of Director A.G. Lafley FOR FOR MANAGEMENT A8 Election of Director Robert Lane FOR AGAINST MANAGEMENT A9 Election of Director Ralph Larson FOR FOR MANAGEMENT A10 Election of Director Rochelle Lazarus FOR AGAINST MANAGEMENT A11 Election of Director James Mulva FOR AGAINST MANAGEMENT A12 Election of Director Sam Nunn FOR AGAINST MANAGEMENT A13 Election of Director Roger Penske FOR FOR MANAGEMENT A14 Election of Director Robert Swieringa FOR AGAINST MANAGEMENT A15 Election of Director James Tisch FOR AGAINST MANAGEMENT A16 Election of Director Douglas Warner III FOR AGAINST MANAGEMENT B1 Ratification of KPMG FOR FOR MANAGEMENT B2 Advisory resolution on executive compensation FOR AGAINST MANAGEMENT B3 Frequency of executive compensation vote 1-year 1-year MANAGEMENT C1 Cumulative Voting AGAINST FOR SHAREHOLDER C2 Future Stock Options AGAINST FOR SHAREHOLDER C3 Withdraw stock options granted to executives AGAINST FOR SHAREHOLDER C4 Climate Change Risk Disclosure AGAINST AGAINST SHAREHOLDER C5 Transparency in animal research AGAINST AGAINST SHAREHOLDER Graco Inc. Ticker: GGG Security ID: 384109104 Meeting Date: 04/21/2011 Meeting Type: Annual Record Date: 02/22/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Patrick McHale FOR FOR MANAGEMENT 1-02 Election of Director Lee Mitau FOR FOR MANAGEMENT 1-03 Election of Director Marti Morfitt FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Executive compensation vote frequency 1-year 1-year MANAGEMENT 5 Majority voting AGAINST AGAINST SHAREHOLDER Hillenbrand Inc. Ticker: HI Security ID: 431571108 Meeting Date: 02/23/2011 Meeting Type: Annual Record Date: 12/15/2010 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Kenneth Camp FOR FOR MANAGEMENT 1-02 Election of Director Edward Cloues, II FOR FOR MANAGEMENT 1-03 Election of Director W. August Hillenbrand FOR FOR MANAGEMENT 1-04 Election of Director Thomas Johnson FOR FOR MANAGEMENT 1-05 Election of Director Neil Novich FOR FOR MANAGEMENT 2 Executive compensation vote FOR FOR MANAGEMENT 3 Executive compensation vote frequency 1-year 1-year MANAGEMENT 4 Ratification of accounting firm FOR FOR MANAGEMENT 5 Other business FOR FOR MANAGEMENT The Home Depot, Inc. Ticker: HD Security ID: 437076102 Meeting Date: 06/02/2011 Meeting Type: Annual Record Date: 04/04/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director F. Wayne Ackerman FOR FOR MANAGEMENT 1b Election of Director Francis Blake FOR FOR MANAGEMENT 1c Election of Director Ari Bousbib FOR FOR MANAGEMENT 1d Election of Director Gregory Brenneman FOR FOR MANAGEMENT 1e Election of Director J. Frank Brown FOR FOR MANAGEMENT 1f Election of Director Albert Carey FOR FOR MANAGEMENT 1g Election of Director Armando Codina FOR FOR MANAGEMENT 1h Election of Director Bonnie Hill FOR FOR MANAGEMENT 1i Election of Director Karen Katen FOR FOR MANAGEMENT 1j Election of Director Ronald Sargent FOR FOR MANAGEMENT 2 Ratification of KPMG FOR AGAINST MANAGEMENT 3 Advisory vote on executive compensation FOR AGAINST MANAGEMENT 4 Advisory vote on executive compensation frequency 1-year 1-year MANAGEMENT 5 To implement shareholder ability consent FOR FOR MANAGEMENT 6 Cumulative voting AGAINST FOR SHAREHOLDER 7 Special shareholder meetings AGAINST AGAINST SHAREHOLDER 8 Employee diversity report AGAINST AGAINST SHAREHOLDER 9 Electioneering policies and contributions AGAINST AGAINST SHAREHOLDER Johnson & Johnson Ticker: JNJ Security ID: 369604103 Meeting Date: 04/28/2011 Meeting Type: Annual Record Date: 03/01/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Mary Sue Coleman FOR FOR MANAGEMENT 1b Election of Director James Cullen FOR FOR MANAGEMENT 1c Election of Director Ian Davis FOR FOR MANAGEMENT 1d Election of Director Michael Johns FOR FOR MANAGEMENT 1e Election of Director Susan Lindquist FOR FOR MANAGEMENT 1f Election of Director Anne Mulcahy FOR AGAINST MANAGEMENT 1g Election of Director Leo Mullin FOR FOR MANAGEMENT 1h Election of Director William Perez FOR FOR MANAGEMENT 1i Election of Director Charles Prince FOR AGAINST MANAGEMENT 1j Election of Director David Satcher FOR FOR MANAGEMENT 1k Election of Director William Weldon FOR AGAINST MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Executive officer compensation FOR FOR MANAGEMENT 4 Executive officer compensation frequency 1-year 1-year MANAGEMENT 5 Pharmaceutical price restraint AGAINST AGAINST SHAREHOLDER 6 Amendment to Equal Opportunity Policy AGAINST AGAINST SHAREHOLDER 7 Adoption of non-animal methods for training AGAINST AGAINST SHAREHOLDER Lowe’s Companies, Inc. Ticker: LOW Security ID: 548661107 Meeting Date: 05/27/2011 Meeting Type: Annual Record Date: 03/25/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Raul Alvarez FOR FOR MANAGEMENT 1-02 Election of Director David Bernauer FOR FOR MANAGEMENT 1-03 Election of Director Leonard Berry FOR FOR MANAGEMENT 1-04 Election of Director Peter Browning FOR FOR MANAGEMENT 1-05 Election of Director Dawn Hudson FOR FOR MANAGEMENT 1-06 Election of Director Robert Johnson FOR FOR MANAGEMENT 1-07 Election of Director Marshall Larsen FOR FOR MANAGEMENT 1-08 Election of Director Richard Lochridge FOR FOR MANAGEMENT 1-09 Election of Director Robert Niblock FOR FOR MANAGEMENT 1-10 Election of Director Stephen Page FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Executive officer compensation FOR FOR MANAGEMENT 4 Executive officer compensation frequency 1-year 1-year MANAGEMENT 5 Approval of 20011 Annual Incentive Plan FOR FOR MANAGEMENT 6 Executive severance agreements AGAINST AGAINST SHAREHOLDER 7 Pay for sustainability goals AGAINST AGAINST SHAREHOLDER 8 Report on political spending AGAINST AGAINST SHAREHOLDER Medtronic, Inc. Ticker: MDT Security ID: 585055106 Meeting Date: 08/25/2010 Meeting Type: Annual Record Date: 06/28/2010 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Richard Anderson FOR FOR MANAGEMENT 1-02 Election of Director David Calhoun FOR FOR MANAGEMENT 1-03 Election of Director Victor Dzau FOR FOR MANAGEMENT 1-04 Election of Director William Hawkins FOR FOR MANAGEMENT 1-05 Election of Director Shirley Jackson FOR FOR MANAGEMENT 1-06 Election of Director James Lenehan FOR FOR MANAGEMENT 1-07 Election of Director Denise O’Leary FOR FOR MANAGEMENT 1-08 Election of Director Kendall Powell FOR FOR MANAGEMENT 1-09 Election of Director Robert Pozen FOR FOR MANAGEMENT 1-10 Election of Director Jean-Pierre Rosso FOR FOR MANAGEMENT 1-11 Election of Director Jack Schuler FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT Paychex, Inc. Ticker: PAYX Security ID: 704326107 Meeting Date: 10/13/2010 Meeting Type: Annual Record Date: 08/16/2010 # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director B. Thomas Golisano FOR FOR MANAGEMENT 1B Election of Director David Flaschen FOR FOR MANAGEMENT 1C Election of Director Grant Inman FOR FOR MANAGEMENT 1D Election of Director Pamela Joseph FOR FOR MANAGEMENT 1E Election of Director Joseph Tucci FOR FOR MANAGEMENT 1F Election of Director Joseph Velli FOR FOR MANAGEMENT 2 Amendment to incentive plan FOR FOR MANAGEMENT 3 Ratification of accounting firm FOR FOR MANAGEMENT Pepsico, Inc. Ticker: PEP Security ID: 713448108 Meeting Date: 05/04/2011 Meeting Type: Annual Record Date: 03/04/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director S.L. Brown FOR FOR MANAGEMENT 1b Election of Director I.M. Cook FOR FOR MANAGEMENT 1c Election of Director D. Dublon FOR FOR MANAGEMENT 1d Election of Director V.J. Dzau FOR FOR MANAGEMENT 1e Election of Director R.L. Hunt FOR FOR MANAGEMENT 1f Election of Director A. Ibarguen FOR FOR MANAGEMENT 1g Election of Director A.C. Martinez FOR FOR MANAGEMENT 1h Election of Director I.K. Nooyi FOR FOR MANAGEMENT 1i Election of Director S.P. Rockefeller FOR FOR MANAGEMENT 1j Election of Director J.J. Schiro FOR FOR MANAGEMENT 1k Election of Director L.G. Trotter FOR FOR MANAGEMENT 1l Election of Director D. Vasella FOR FOR MANAGEMENT 2 Approval of executive compensation FOR FOR MANAGEMENT 3 Approval of executive compensation frequency 3-year 1-year MANAGEMENT 4 Approval of public accountants FOR FOR MANAGEMENT 5 Approval of amendment to bylaws FOR FOR MANAGEMENT 6 Special shareholder meetings AGAINST AGAINST SHAREHOLDER 7 Political contributions report AGAINST AGAINST SHAREHOLDER Pfizer, Inc. Ticker: PFE Security ID: 717081103 Meeting Date: 04/28/2011 Meeting Type: Annual Record Date: 03/01/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Dennis Ausiello FOR AGAINST MANAGEMENT 1b Election of Director Michael Brown FOR AGAINST MANAGEMENT 1c Election of Director Anthony Burns FOR AGAINST MANAGEMENT 1d Election of Director Don Cornwell FOR AGAINST MANAGEMENT 1e Election of Director Frances Fergusson FOR AGAINST MANAGEMENT 1f Election of Director William Gray III FOR AGAINST MANAGEMENT 1g Election of Director Constance Horner FOR AGAINST MANAGEMENT 1h Election of Director James Kilts FOR FOR MANAGEMENT 1i Election of Director George Lorch FOR AGAINST MANAGEMENT 1j Election of Director John Mascotte FOR AGAINST MANAGEMENT 1k Election of Director Suzanne Johnson FOR AGAINST MANAGEMENT 1l Election of Director Ian Read FOR AGAINST MANAGEMENT 1m Election of Director Stephen Singer FOR AGAINST MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Advisory vote on executive compensation frequency 2-years 1-year MANAGEMENT 5 Publication of political contributions AGAINST AGAINST SHAREHOLDER 6 Public policy initiatives AGAINST AGAINST SHAREHOLDER 7 Pharmaceutical price restraints AGAINST AGAINST SHAREHOLDER 8 Action by written consent AGAINST AGAINST SHAREHOLDER 9 Special shareholder meetings AGAINST AGAINST SHAREHOLDER 10 Animal research AGAINST AGAINST SHAREHOLDER The Procter & Gamble Company Ticker: PG Security ID: 742718109 Meeting Date: 10/12/2010 Meeting Type: Annual Record Date: 08/13/2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Angela Braly FOR FOR MANAGEMENT 1b Election of Director Kenneth Chenault FOR FOR MANAGEMENT 1c Election of Director Scott Cook FOR FOR MANAGEMENT 1d Election of Director Rajat Gupta FOR FOR MANAGEMENT 1e Election of Director Robert McDonald FOR FOR MANAGEMENT 1f Election of Director W. James McNerney, Jr. FOR FOR MANAGEMENT 1g Election of Director Johnathan Rodgers FOR FOR MANAGEMENT 1h Election of Director Mary Wilderotter FOR FOR MANAGEMENT 1i Election of Director Patricia Woertz FOR FOR MANAGEMENT 1j Election of Director Ernesto Zedillo FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Cumulative voting AGAINST AGAINST SHAREHOLDER Sigma-Aldrich Corporation Ticker: SIAL Security ID: 826552101 Meeting Date: 05/03/2011 Meeting Type: Annual Record Date: 03/04/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Rebecca Bergman FOR FOR MANAGEMENT 1b Election of Director George Church FOR FOR MANAGEMENT 1c Election of Director David Harvey FOR FOR MANAGEMENT 1d Election of Director Lee McCollum FOR FOR MANAGEMENT 1e Election of Director Avi Nash FOR FOR MANAGEMENT 1f Election of Director Steven Paul FOR FOR MANAGEMENT 1g Election of Director J. Pedro Reinhard FOR FOR MANAGEMENT 1h Election of Director Rakesh Sachdev FOR FOR MANAGEMENT 1i Election of Director Dean Spatz FOR FOR MANAGEMENT 1j Election of Director Barrett Toan FOR FOR MANAGEMENT 2 Approval of incentive plan FOR FOR MANAGEMENT 3 Ratification of public accounting firm FOR FOR MANAGEMENT 4 Amend Article of Incorporation FOR FOR MANAGEMENT 5 Amend Article of Incorporation FOR FOR MANAGEMENT 6 Advisory vote on executive compensation FOR FOR MANAGEMENT 7 Advisory vote on executive compensation frequency 3-year 3-year MANAGEMENT Stryker Corporation Ticker: SIAL Security ID: 863667101 Meeting Date: 04/26/2011 Meeting Type: Annual Record Date: 03/01/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Howard Cox FOR FOR MANAGEMENT 1-02 Election of Director Srikant Datar FOR FOR MANAGEMENT 1-03 Election of Director Roch Doliveux FOR FOR MANAGEMENT 1-04 Election of Director Louise Francesconi FOR FOR MANAGEMENT 1-05 Election of Director Allan Golston FOR FOR MANAGEMENT 1-06 Election of Director Howard Lance FOR FOR MANAGEMENT 1-07 Election of Director Stephen MacMillan FOR FOR MANAGEMENT 1-08 Election of Director William Parfet FOR FOR MANAGEMENT 1-09 Election of Director Ronda Stryker FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Approval of incentive plan FOR FOR MANAGEMENT 4 Approval of incentive award plan FOR FOR MANAGEMENT 5 Advisory vote on executive compensation FOR FOR MANAGEMENT 6 Advisory vote on executive compensation frequency 1-year 1-year MANAGEMENT 7 Shareholder proposal AGAINST AGAINST SHAREHOLDER Sysco Corporation Ticker: SYY Security ID: 871829107 Meeting Date: 11/12/2010 Meeting Type: Annual Record Date: 09/14/2010 # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director John Cassaday FOR FOR MANAGEMENT 1B Election of Director Manuel Fernandez FOR FOR MANAGEMENT 1C Election of Director Hans-Joachim Koerber FOR FOR MANAGEMENT 1D Election of Director Jackie Ward FOR FOR MANAGEMENT 2 Approval of amendment to stock purchase plan FOR FOR MANAGEMENT 3 Ratification of public accounting firm FOR FOR MANAGEMENT Waters Corporation Ticker: WAT Security ID: 941848103 Meeting Date: 05/10/2011 Meeting Type: Annual Record Date: 03/16/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Joshua Bekenstein FOR FOR MANAGEMENT 1-02 Election of Director Michael Berendt FOR FOR MANAGEMENT 1-03 Election of Director Douglas Berthiaume FOR FOR MANAGEMENT 1-04 Election of Director Edward Conrad FOR FOR MANAGEMENT 1-05 Election of Director Laurie Glimcher FOR FOR MANAGEMENT 1-06 Election of Director Christopher Kuebler FOR FOR MANAGEMENT 1-07 Election of Director William Miller FOR FOR MANAGEMENT 1-08 Election of Director Joann Reed FOR FOR MANAGEMENT 1-09 Election of Director Thomas Salice FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Advisory vote on executive compensation frequency 3-year 1-year MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE CAPITAL GROWTH FUND, INC. By: /s/ Luke E. Sims Luke E. Sims, President Date:July 28, 2011
